Citation Nr: 0905456	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-03 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  In a January 2006 decision, the Board denied the 
claim for entitlement to service connection for bilateral 
hearing loss.

The Veteran appealed the Board's January 2006 decision 
denying entitlement to service connection for bilateral 
hearing loss to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in May 2007, 
the Court ordered that the motion for remand be granted and 
remanded the part of the Board's decision denying service 
connection for bilateral hearing loss for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.

In October 2007, the Board remanded the issue on appeal for 
further development to comply with the May 2007 Joint Motion.  
In particular, the Board remanded the claim to ensure 
compliance with VA's duty to notify and assist.  Pursuant to 
the remand, in a November 2007 letter, the Appeals Management 
Center (AMC) provided the Veteran with proper notice 
regarding his claim, asked him to specifically identify where 
he had received VA treatment, and provided him with a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, in order to obtain any 
private treatment records, to include any from S.H.  The 
Veteran did not respond to the duty to assist letter, and has 
not submitted a release for any private treatment records 
pertaining to his claim on appeal or identified any VA 
treatment.  The Veteran also underwent a QTC examination in 
August 2008.  Given the foregoing, the Board finds that VA 
has substantially complied with the May 2007 Joint Motion and 
the Board's October 2007 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with). 

Additionally, in November 2008, the record reflects that the 
Veteran submitted additional evidence that had not been 
reviewed by the RO.  Although he did not expressly waive RO 
consideration, the Board finds that this correspondence is 
not pertinent to the issue on appeal.  As such, obtaining a 
waiver is not necessary in order for the Board to proceed 
with a decision on this matter.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in November 2007.  The letter 
also contained the notice that addresses the relevant rating 
criteria and effective date provisions.  Although the letter 
was not sent prior to the initial adjudication of the 
Veteran's claim in February 2003, the claim was subsequently 
readjudicated in a September 2008 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  In this regard, the Board notes 
that the May 2007 Joint Motion concluded that the Board 
failed to discuss the Veteran's representative's December 
2005 statement when concluding that the duty to assist was 
satisfied in obtaining any outstanding VA medical evidence.  
The portion of the December 2005 statement pertaining to the 
claim on appeal (there were originally three other issues) 
indicated that that the Veteran was exposed to acoustic 
trauma when working on the flight line.  The Veteran's 
representative also stated that the medical evidence on file 
should have resulted in appropriate examinations and in 
addition, there was an indication in the file that the 
Veteran had received some treatment through VA, but those 
records had not been obtained.  It was not specified for 
which claims there might have been outstanding VA records.  
The Board notes that following the issuance of the January 
2006 Board decision which was vacated, records from the 
Saginaw VA dated from November 2003 to January 2006 were 
associated with the claims file, none of which contained 
information pertaining to the veteran's hearing loss claim.  
Additionally, in a February 2006 document, the Veteran 
indicated that he had been unable to obtain a hearing test 
from VA in Saginaw, indicating that there are no outstanding 
VA records pertaining to his claim.  Moreover, in the 
November 2007 letter, the AMC asked the Veteran to specify 
where he had received VA treatment, but there is no 
information of record reflecting that the Veteran has done 
so.  As such, without further information from the Veteran, 
the Board finds that the duty to assist the Veteran with 
obtaining VA records has been satisfied.  38 C.F.R. 
§ 3.159(c)(2)(i).

Further, in November 2007, VA also provided the Veteran with 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in order 
to attempt to obtain private treatment records from S.H., 
which he identified on his December 2002 claim.  However, the 
Veteran has not submitted a completed release for VA to 
attempt to obtain these records.  Therefore, without further 
information from the Veteran, the Board finds that the duty 
to assist the Veteran with obtaining these private records 
has been satisfied.  38 C.F.R. § 3.159(c)(1)(i).

Moreover, the Veteran also underwent a VA examination in 
August 2008 pursuant to the October 2007 Board remand.  Thus, 
the pertinent portions of the December 2005 letter from the 
Veteran's representative have been addressed.  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  The Veteran's service treatment 
records were absent for complaints, treatment, or diagnoses 
of hearing loss.  On the December 1961 enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
-5 (5)
0 (10)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

On the authorized audiological evaluation in January 1963 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)

On the authorized audiological evaluation in February 1964 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
5 (15)
10 (20)
10 (15)
LEFT
0 (15)
-5 (5)
5 (15)
10 (20)
5 (10)

Finally, on the August 1965 separation audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

As such, bilateral hearing loss was not shown during the 
Veteran's service.  In fact, it appears from the audiometric 
readings that his hearing improved from enlistment to 
separation.

Moreover, the first diagnosis of bilateral hearing loss was 
not until decades after the Veteran's separation from 
service.  The Board notes that the first diagnosis of 
bilateral hearing loss was in 2008, approximately 40 years 
after his separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of bilateral hearing 
loss , the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that bilateral hearing loss had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in the 1990s, yet the first notation of 
bilateral hearing loss was not until 2008.  As such, there 
has been no showing of bilateral hearing loss until decades 
after service.  

Moreover, the August 2008 examiner opined that it was less 
than likely as not that the Veteran's bilateral hearing loss 
was caused by or the result of acoustic trauma incurred 
during active duty.  The Board notes that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The examiner noted the Veteran's 
reports of acoustic trauma with periodic use of hearing 
protection during service and that he denied post-service 
noise exposure.  The examiner reasoned that based on the 
absence of hearing loss on the entrance and exit examinations 
or within one year following the veteran's discharge from 
service, it was less than likely as not that the Veteran's 
bilateral hearing loss was caused by or the result of 
acoustic trauma incurred during active duty.  Thus, the 
examiner based her conclusion on the Veteran's reported 
history and audiometric readings during service.  As such, 
the Board affords this opinion great probative value.  

The Board acknowledges the Veteran's contentions that his 
hearing loss is the result of noise exposure during service.  
Regarding the Veteran's statements, the Board acknowledges 
that he is competent to give evidence about what he 
experienced; i.e., he is competent to report noise exposure 
during service (which has been conceded) and that he noticed 
a decrease in his hearing during service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran is 
not competent to testify that he developed bilateral hearing 
loss from acoustic trauma, or that he has a medical diagnosis 
of hearing loss.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, although the Veteran has been shown to have 
bilateral hearing loss, it has not been shown to be related 
to service.  The service treatment records were absent for 
any indications of bilateral hearing loss and the first post-
service diagnosis of bilateral hearing loss was not until 
many years after the Veteran's separation from service.  
Further, the competent medical evidence does not indicate 
that hearing loss is related to acoustic trauma in-service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the Veteran's 
bilateral hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As such, service connection for bilateral hearing loss must 
be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


